                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE


 SECURITIES AND EXCHANGE
 COMMISSION,

           Plaintiff,                       Case No. 3:20-cv-01064

 v.                                         Judge Waverly D. Crenshaw
                                            Jr./Magistrate Judge Jeffrey
 CAPWEALTH ADVISORS, LLC et                 S. Frensley
 al
                                            JURY DEMAND
           Defendants.


          MEMORANDUM IN SUPPORT OF MOTION TO DISMISS


         The defendants CapWealth Advisors, LLC (“CapWealth”), Timothy J.

Pagliara, and Timothy R. Murphy, submit this Memorandum in support of

their Motion to Dismiss for Failure to State a Claim.

                               BACKGROUND

         This case lacks merit both legally and factually. This Memorandum

focuses on the numerous legal deficiencies of the Complaint. In their

Complaint, the Staff of the Securities and Exchange Commission (the “SEC”)

attempts unsuccessfully to circumnavigate several legal obstacles to their case,

including (a) that CapWealth was permitted by law to disclose, and did

adequately disclose, material information to its clients during in-person

meetings and (b) that there can be no conflict of interest as a matter of law

under Section 206 of the Investment Advisers Act of 1940 because the de



4840-4804-1947.1
Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 1 of 18 PageID #: 167
minimus 12b-1 fees clients paid to offset their standard advisory fees neither

caused any economic harm to the clients nor created any economic incentive to

CapWealth that could even remotely be considered an actual or apparent

“conflict of interest” under the securities laws.   The SEC’s efforts to dodge

these fatal deficiencies fail as a matter of law and its Complaint should be

dismissed.

         The SEC filed this action on December 11, 2021. The Complaint asserts

two violations of the Investment Advisers Act of 1940, 15 U. S. C. § 80b (the

“Advisers Act”). Count I of the Complaint (Dkt. 1, p. 24) alleges that the

individual defendants, investment advisors Timothy J. Pagliara (“Pagliara”)

and Timothy R. Murphy (“Murphy’), violated Section 206(2) of the Advisers Act

[15 U. S. C. § 80b-6(2)] by purportedly failing to disclose adequately “all

material facts,” including “actual or potential conflicts of interest” (Dkt. 1 ¶¶

63-86) and by purportedly failing to obtain “best execution” for its client by

investing them in mutual fund share classes that charged 12b-1 fees when so-

called “more favorable” share classes were available to clients. (Id. 87-93)

Count II of the Complaint (Id. p. 25) alleges that the entity defendant,

CapWealth Advisors, LLC (“CapWealth”) violated Section 206(4) of the

Advisers Act [15 U. S. C. §80b-6(4)] and Rule 206(4)-7 thereunder [17 C. F. R.

§275.206(4)-7] by purportedly “failing to adopt and implement written policies




4840-4804-1947.1
                                       2

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 2 of 18 PageID #: 168
and procedures reasonably designed to prevent violations of the Advisers Act.” 1

(Id. ¶94) The SEC seeks the remedy of disgorgement against the individual

defendants and civil fines against all defendants. (Id. pp. 26, 27) The SEC also

seeks a permanent injunction enjoining the individual defendants “from

violating, directly or indirectly, Section 206(2) of the Advisers Act [15 U. S. C.

§ 80b-6(2)]” and a permanent injunction enjoining CapWealth “from violating,

directly or indirectly, Section 206(4) of the Advisers Act [15 U. S. C. §80b-6(4)

and 17 C. F. R. §275.206(4)-7].” (Id. p. 26)

         Both counts fail to state a claim under existing law and should be

dismissed pursuant to Fed. R. Civ. P. 12(b)(6). Count I fails to state a claim

because the SEC has failed adequately to allege that the totality of the

disclosures made to investors, including the in-person disclosures Pagliara and

Murphy made to their clients, violated Section 206(2). Count I also fails to

allege that any purported failure to obtain “best execution” was material. The

de minimis 12b-1 fees that CapWealth received were immaterial to clients

because clients suffered no financial detriment.




1Although the SEC has denominated both counts as “fraud,” neither claim requires a
showing of scienter. Securities and Exchange Commission v. Capital Gains Research
Bureau, Inc., 375 U.S. 180, 186 (1963). The Complaint does not, as Fed. R. Civ. P. 9(b)
requires, allege any fraud with particularity. Thus, although the SEC has smeared
the reputation of defendants by publicly asserting claims labelled as “fraud”, it is
actually pursuing a negligence action based upon an alleged failure to disclose.

4840-4804-1947.1
                                          3

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 3 of 18 PageID #: 169
         Count II fails to state a claim because the claim impermissibly seeks an

“obey the law” injunction. Numerous federal courts have held such injunctions

to violate Fed. R. Civ. P. 65(d)’s requirement that an injunction be specific in

its terms. For these reasons this Court should dismiss the Complaint for failure

to state a claim.

                            STANDARD OF REVIEW

         “[A] complaint only survives a motion to dismiss if it contains sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Estate of Barney v. PNC Bank, Nat'l Assoc., 714 F.3d 920, 924–25 (6th

Cir.2013) (internal quotations and citations omitted). See also Ohio Pub.

Employees Ret. Sys. v. Fed. Home Loan Mortg. Corp., 830 F.3d 376, 383 (6th

Cir. 2016). (to survive a motion to dismiss, a claim must be plausible after the

complaint is construed in plaintiff's favor and the well-pleaded factional

allegations are accepted as true.). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007)). “While the plausibility standard is not akin to a ‘probability

requirement,’ the plausibility standard does ask for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.


4840-4804-1947.1
                                          4

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 4 of 18 PageID #: 170
“Where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’ “” Id. at 679 (quoting Fed. R.

Civ. P. 8(a)(2)). If the plaintiffs do “not nudge[ ] their claims across the line

from conceivable to plausible, their complaint must be dismissed.” Twombly,

550 U.S. at 570.

         Documents attached to a motion to dismiss may be considered part of

the pleadings if they were incorporated into the complaint by reference and are

central to the plaintiff's claim. Blanch v. Trans Union, LLC, 333 F.Supp.3d

789, 791-92 (M.D. Tenn. 2018)(citing Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322, 127 S.Ct. 2499, 168 L.Ed.2d 179 (2007); Jackson v. City

of Columbus, 194 F.3d 737, 745 (6th Cir. 1999); and Snodgrass-King Pediatric

Dental Assocs., P.C. v. DentaQuest USA Ins. Co., Inc., 79 F.Supp.3d 753, 761

(M.D. Tenn. 2015)).

                                   ARGUMENT

I.       COUNT I OF THE COMPLAINT FAILS TO STATE A CLAIM.

         A.        The Complaint Fails Adequately To Allege a Failure to
                   Disclose.

         The law is well established, and the SEC itself has admitted, that an

investment advisor’s compliance with the duty of disclosure under Section

206(2) is necessarily determined by an examination of all the disclosures –

written and oral –an advisor has made to an investor on a given subject. In

4840-4804-1947.1
                                         5

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 5 of 18 PageID #: 171
Commission Interpretation Regarding Standard of Conduct for Investment

Advisers, Release No. IA-5248, at 27 n.68 (June 5, 2019)(Appendix 1 hereto),

the SEC stated that the Form ADV is not the only means by which an advisor

may discharge his duty to disclose under Section 206. An advisor also may

discharge such duty in-person or in other written disclosures to clients. The

SEC wrote:

         We do not interpret an adviser’s fiduciary duty to require
         that full and fair disclosure or informed consent be
         achieved in a written advisory contract or otherwise in
         writing. For example, an adviser could provide a client full and
         fair disclosure of all material facts relating to the advisory
         relationship as well as full and fair disclosure of all conflicts of
         interest which might incline the adviser, consciously or
         unconsciously, to render advice that was not disinterested,
         through a combination of Form ADV and other disclosure
         and the client could implicitly consent by entering into or
         continuing the investment advisory relationship with the adviser.

(emphasis added) Yet here, all that the SEC has alleged is that defendants’

written disclosures failed to comply with Section 206(2). Specifically, the SEC

has alleged:

         64. Defendants’ duty to disclose all material facts includes a duty
         to tell clients about all actual or potential conflicts of interest that
         might incline CapWealth and its representatives to render
         investment advice that is not disinterested, and how those
         conflicts could affect the advice provided to Defendants’ advisory
         clients.

         65. Defendants were required to provide their advisory clients
         with disclosure sufficiently specific for the clients to understand
         the conflicts of interest concerning Defendants’ advice about their
         investments in different classes of mutual funds and to have an
         informed basis for consenting to or rejecting conflicts of interest.

4840-4804-1947.1
                                            6

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 6 of 18 PageID #: 172
         66. Defendants failed to adequately disclose these conflicts of
         interest in any of the disclosure documents provided to
         advisory clients, including CapWealth’s Forms ADV or the
         IMAs provided to clients.

Dkt. 1 (Complaint), ¶¶ 64-66. (emphasis added)

         With respect to Pagliara and Murphy, the Complaint alleges that they

“failed to disclose adequately the conflicts of interests to [their] advisory

clients” in their “individual Forms ADV Part 2B Brochure Supplement” or

“management agreement[s].” Dkt. 1 (Complaint), ¶¶ 9, 11. Alleging that there

was a failure to disclose in “documents” is insufficient as a matter of law. In

order to survive a motion to dismiss, the SEC must allege that there was a

failure to disclose the information in any manner. The SEC cannot skirt this

requirement.

         The SEC, artfully, has avoided an allegation that Pagliara and Murphy

failed to disclose all relevant, material facts to investors in-person because the

SEC knows that it cannot make such an allegation consistent with Fed. R. Civ.

P. 11. During its exhaustive, intrusive and oppressive twelve (12) month

investigation into CapWealth’s share class selection practices, the SEC

specifically learned that Pagliara and Murphy met individually with each and

every investor whose portfolio includes shares of mutual funds and that both

fully and adequately disclosed in-person all material facts to the investors with

respect to the purchase of mutual funds during these face-to-face meetings

with clients. The SEC harassed investor after investor during its investigation

4840-4804-1947.1
                                        7

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 7 of 18 PageID #: 173
yet could not find a single investor to support its outlandish claims that

Pagliara and Murphy “defrauded” any of them.

         Although the SEC has omitted any reference to its failed investigatory

efforts in its Complaint, it cannot—as it attempts to do—predicate a claim

under Section 206(2) on just a subset of written disclosures when it knows that

defendants made adequate disclosures in-person to each client. To state a

claim of fraud based upon allegedly inadequate disclosures under Section

206(2), the SEC must allege that the totality of the disclosures defendants

made to their clients, including the in-person disclosures made to each

investor, violated Section 206(2). Count I of the Complaint fails to make such

an allegation and therefore should be dismissed.

         B.        The Complaint Fails Adequately To Allege a Claim for
                   “Best Execution Failures.”

                   1.   “Best Execution” Has Nothing To Do with Mutual
                        Fund “Share Class Selection Practices.”

         The SEC claims that CapWealth’s “share class selection practices”

violated its duty of “best execution.” (Dkt. 1 (Complaint) at 21.) No court has

ever held that Section 206 imposes a duty to seek to obtain best execution in

the context of mutual fund share class selection.

         The duty of “best execution” concerns an adviser’s selection of broker-

dealers to execute securities transactions. As the SEC has recognized, because

“the determinative factor [in an adviser’s best execution analysis] is not the


4840-4804-1947.1
                                        8

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 8 of 18 PageID #: 174
lowest possible commission cost but whether the transaction represents the

best qualitative execution for the managed account[,] [a]dvisers should…

periodically and systematically evaluate the execution quality of broker-dealers

executing their clients’ transactions.”        Compliance Issues Related to Best

Execution by Investment Advisers (July 11, 2018)(Appendix 2).

         The SEC has recognized that the duty of “best execution” relates to the

selection of broker-dealers. In settled actions related to mutual fund share

class selection, the SEC repeatedly and consistently has cited to a 1986 release

(Interpretive Release Concerning the Scope of Section 28(e) of the Securities

Exchange Act of 1934 and Related Matters at 9, Release No. 23170 (Apr. 23,

1986), 51 Fed. Reg. 16004, 16011 (Apr. 30, 1986) that discusses at length

“factors considered in selecting broker-dealers” in determining best execution

(emphasis added).2 In settled actions, the SEC also has cited to In re Fidelity

Management Research Company, Release No. 2713 (March 5, 2008), a

settlement order regarding alleged violations of best execution by Fidelity


2 See, e.g., In re Manarin Investment Counsel, Ltd., Manarin Securities Corp., and
Roland R. Manarin at ¶ 10, Release No. 9462 (Oct. 2, 2013); In re Everhart Fin. Gr.
Inc., Richard Scott Everhart, & Matthew James Romeo at ¶ 16, Release No. 76897
(Jan. 14, 2016); In re Credit Suisse Sec. (USA) LLC at ¶ 21, Release No. 80373 (Apr.
2, 2017); In re Suntrust Investment Services Inc. at ¶ 19, Release No. 81611 (Sept. 14,
2017); In re Cadaret, Grant & Co., Inc. at ¶ 21, Release No. 81274 (Aug. 1, 2017); In
re PNC Invs. LLC at ¶ 20, Release No. 83004 (Apr. 6, 2018); In re First Western
Advisors at ¶ 11, Release No. 83934 (Aug. 24. 2018); In re Harbour Invs. Inc. at ¶ 13,
Release No. 84115 (Sept. 13, 2018); Capital Analysts, LLC at ¶ 18, Release No. 5009
(Sep. 14, 2018); In re American Portfolios Advisors, Inc. at ¶ 12, Release No. 5083 (Dec.
20, 2018); In re Thoroughbred Fin. Servs. LLC at ¶ 17, Release No. 84918 (Dec. 21,
2018); In re PPS Advisors, Inc. at ¶ 14, Release No. 5084 (Dec. 20, 2018).

4840-4804-1947.1
                                           9

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 9 of 18 PageID #: 175
traders who “allowed their receipt of travel, entertainment and gifts from

brokers and their family or romantic relationships with brokers to influence

their selection of brokers to handle Fidelity’s securities transactions.” 3

         Other     factors   relevant   to   best   execution,    including    “trading

characteristics of the security, speed of execution, clearing costs, and the cost

and difficulty of executing an order in a particular market,” further evidence

that the duty of best execution does not apply to the selection of a mutual fund

share class. Newton v. Merrill, Lynch, Pierce, Fenner & Smith, Inc., 135 F.3d

266, 271, n.2 (3d Cir. 1998). None of these factors is applicable to the selection

of mutual fund share classes. Mutual funds are purchased and sold at Net

Asset Value (“NAV”) following the close of business daily. Execution price is

not available until the fund reconciles daily activity on purchase and sales to

reflect gain and loss of transactions executed during trading hours on the day

the order is entered. The price of execution at NAV is the same for every share

class within the fund. The expenses attached to the share class vary on the day



3In re Everhart Fin. Grp. Inc., Richard Scott Everhart, & Matthew James Romeo at ¶
16, Release No. 76897 (Jan. 14, 2016); In re Cadaret, Grant & Co., Inc. at ¶ 21, Release
No. 81274 (Aug. 1, 2017); In re Geneos Wealth Mgmt. Inc. at ¶ 18, Release No. 83003
(Apr. 6, 2018); In re Sec. Am. Advisor, Inc. at ¶ 12, Release No. 4876 (Apr. 6, 2018); In
re Sigma Planning Corp. at ¶ 21, Release No. 87029 (Sept, 19, 2019); In Re BMO
Harris Fin. Advisors Inc. & BMO Asset Mgmt. Corp. at ¶ 21, Release No. 87145 (Sept.
27, 2019); In re Founders Fin. Sec. LLC at ¶ 12, Release No. 87177 (Sept. 30, 2019);
In re Mid Atlantic Fin. Mgmt. Inc. at ¶ 12, Release No. 5387 (Sept. 30, 2019); In re
BPU Inv. Mgmt. Inc. at ¶ 11, Release No. 88202 (Feb. 13, 2020); In re U.S. Bancorp
Invs. Inc. at ¶ 13, Release No. 88976 (June 1, 2020); In re William Vescio at ¶ 22,
Release No. 10789 (June 2, 2020).

4840-4804-1947.1
                                             10

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 10 of 18 PageID #: 176
following execution to include other expenses including the assessment of 12b-

1 fees.

          Because “best execution” has nothing to do with mutual fund share class

selection, the SEC’s claim in Count I that defendants “share class selection”

practices violated defendants’ duty of best execution should be dismissed.

                   2.   The Complaint Fails To Allege the Materiality of any
                        “Best Execution Failures.”

          Claims under “Section 206(1)-(2) of the Advisors Act require the alleged

misstatement or omissions to be material.” S.E.C. v. Mannion, 789 F.Supp.2d

1321, 1340 (2011). The SEC has alleged that the “disclosure failures” that form

part of Count I of the Complaint were material, but the Complaint fails to

allege that any purported failure to obtain best execution was material. The

absence of such an allegation, though fatal to the SEC’s claim, is not

surprising: during the relevant time period, Pagliara and Murphy are alleged

to have generated only $6,800 in revenue, or .00037285% of CapWealth’s total

revenue over the relevant time period (See Motion Ex. 2)1, due to these alleged

failures.

          “Alleged misrepresentations [that] present or conceal such insignificant

data that, in the total mix of information, [ ] simply would not matter to a



1Because the SEC has made CapWealth’s records of its very modest 12b-1 revenue
during the relevant period integral to its claims, this Court may properly consider
those records in determining whether the Complaint has adequately states the
materiality of an alleged “best execution failures.” See discussion infra at 5.

4840-4804-1947.1
                                         11

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 11 of 18 PageID #: 177
reasonable investor” can be immaterial as a matter of law. Parnes v. Gateway

2000, Inc., 122 F.3d 539, 547 (8th Cir. 1997). In Parnes, a case alleging that

defendants committed securities fraud, the Eighth Circuit agreed with the

district court’s holding that “the Defendants' alleged overstatement of assets

by $6.8 million was immaterial as a matter of law” because “[t]aken in context,

this amount represented only 2% of Gateway’s total assets” and “a reasonable

investor, faced with a high-risk/high-yield investment opportunity in a

company with a history of very rapid growth, would not have been put off by

an asset column that was 2% smaller.” Id. (emphasis added). See also In re

Duke Energy Corp. Sec. Litig., 282 F. Supp. 2d 158, 161 (S.D.N.Y. 2003), aff’d,

113 F. App’x 427 (2d Cir. 2004) (Dismissing complaint where “[i]nflation of

$217 million in the Company’s revenues for the relevant period amount[ing] to

about 0.3% of Duke Energy’s total revenues for that period— [was] an

immaterial percentage as a matter of law.”).

         In Paragraph 90 of the Complaint, the SEC alleges that Pagliara and

Murphy over a three-year period (2016-2018) generated a paltry $3,500 by

placing fifty (50) client accounts in the F1 share class of American Funds’

Fundamental Investors mutual fund. The Court read that correctly. The SEC

has sued two highly reputable investment advisors and accused them of

“fraud” because, according to the SEC, they generated $3,500 more in 12b-1

revenue from 50 client accounts over a period of three years than the SEC’s


4840-4804-1947.1
                                      12

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 12 of 18 PageID #: 178
thinks they should have. Otherwise stated, the SEC has sued Pagliara and

Murphy for fraud based upon “best execution failures” that generated $23.33

more per year per account than SEC Staff thought was appropriate. This claim

does not show materiality; it shows absurdity and an utter disrespect for the

Court’s busy docket.

         The same is true of the SEC’s claim in paragraph 93 of the Complaint.

There, the SEC alleges that Pagliara and Murphy fraudulently generated

$3,300 more in 12b-1 revenue from 45 client accounts over the same 3-year

period by placing such clients in the F2 share class of American Funds’ New

Perspective mutual fund. Otherwise stated, according to the SEC, Pagliara and

Murphy’s alleged “best execution failures” bilked their clients out of $24.44 per

account per year.

         Because the SEC has failed to allege an essential element of its claim,

these claims for “best execution failures” should be dismissed.

II.      COUNT II OF THE COMPLAINT FAILS TO STATE A CLAIM.

         A.        The SEC’s Claimed “Compliance Deficiencies” Are without
                   Legal Support.

         To support its claim against CapWealth under Section 206(4) of the

Investment Advisers Act for “compliance deficiencies,” the SEC claims that

CapWealth failed (a) to adopt and implement written policies and procedures

regarding “best execution,” (b) to review prospectus materials on a regular

basis to assess whether a client position in a particular share class should be

4840-4804-1947.1
                                        13

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 13 of 18 PageID #: 179
converted to a different share class, and (c) to disclose conflicts of interest in

the context of mutual fund share class selection and 12b-1 fees.” Dkt. 1

(Complaint) ¶¶ 95, 97 and 98. Each of the SEC’s claims, however, lacks legal

support.

         First, as demonstrated supra, the SEC’s legal position concerning best

execution is contrary to existing law. Second, there is no legal standard that

requires an investment advisor to review the prospectus materials of all

mutual funds on a regular basis to determine whether a client should be

converted to a different fund or to a different share class within a fund. The

SEC simply invents such duty ex nihilo and then retroactively seeks to impose

it on CapWealth.

         Finally, the SEC claims that CapWealth failed to apply the conflicts

policy set out in its Policies and Procedure Manual to the selection of mutual

fund share classes. CapWealth’s Policies and Procedures Manual (Motion Ex.

1), which this Court is able to consider on a Rule 12(b)(6) motion as a document

integral to plaintiff’s claim (see discussion supra 5), plainly lays out a

comprehensive, robust disclosure regarding conflicts of interest. (Id. at 52-61)

There is no disclosure in the manual regarding conflicts in the selection of

mutual fund share classes because no such conflict existed.

         As Dr. Jonathan Macey, the Sam Harris Professor of Corporate Law,

Corporate Finance, and Securities Law at Yale Law School and a


4840-4804-1947.1
                                       14

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 14 of 18 PageID #: 180
distinguished, nationally recognized authority on federal securities laws has

stated:

         In the case of CapWealth, the conflicts of interest posed by the
         sale of mutual funds with multiple classes were avoided
         altogether because CapWealth’s investment advisers, unlike all
         of the other investment advisers whose disclosures have been
         targeted in this enforcement initiative, had no financial incentive
         to select a higher cost share class that paid a 12b-1 fee, since those
         very fees were returned to the customer in the form of a reduction
         in the standard (one percent) advisory fee charged to the
         customers paying the 12b-1 fees.

(Appendix 3 at ¶ 15) Otherwise stated, when the Court looks at CapWealth’s

Policies and Procedures Manual and the other documents provided to the SEC

during its investigation, all of which are integral to its claim, it is clear that

the conflict of interest the SEC claims CapWealth should have disclosed did

not even exist. Plainly, the SEC cannot sue CapWealth for failing to make a

disclosure that, if made, would itself be false and misleading.

         Accordingly, each of the SEC’s alleged “compliance failures” fails to state

a claim for which relief may be granted.

         B.        Well Established Legal Precedent Bars the “Obey the Law”
                   Injunction the SEC Seeks.

         The remedy the SEC seeks to redress CapWealth’s alleged violation of

Section 206(4) is “[a] permanent injunction enjoining Defendant CapWealth

from violating, directly or indirectly, Section 206(4) of the Advisers Act [15

U.S.C. § 80b-6(4)] and Rule 206(4)-7 thereunder [17 C.F.R. § 275.206(4)-7].”

Dkt. 1 at 26. In other words, the SEC requests that this Court direct

4840-4804-1947.1
                                          15

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 15 of 18 PageID #: 181
CapWealth to obey the law. The law is clear that injunctions that do nothing

more than tell a defendant to obey a law that the defendant is already obligated

to follow is impermissible under Fed. R. Civ. P. 65(d). Indeed, because these

types of “obey-the law” injunctions provide defendants with “little guidance on

how to conform [their] conduct to the terms of the injunction,” courts are

“skeptical” of the utility of this kinds of injunctions. SEC v. Tourre, 4 F. Supp.

3d 579, 598 (S.D.N.Y. 2014) (denying the SEC's request for injunctive relief);

see also SEC v. Goble, 682 F.3d 934, 949 (11th Cir. 2012) (“[W]e [have gone]

out of our way to condemn [obey-the-law] injunctions because they lack

specificity and deprive defendants of the procedural protections that would

ordinarily accompany a future charge of a violation of the securities laws.”).

         Under Rule 65(d), “[e]very order granting an injunction and every

restraining order shall set forth the reasons for its issuance; shall be specific

in terms; [and] shall describe in reasonable detail, and not by reference

to the complaint or other document, the act or acts sought to be

restrained.” Fed. R. Civ. P. 65(d)(emphasis added). “This specificity

requirement is necessary ‘to protect those who are enjoined by informing them

of what they are called upon to do or to refrain from doing in order to comply

with the injunction or restraining order.’” Burton v. City of Belle Glade, 178

F.3d 1175, 1200 (11th Cir. 1999)(quoting Hughey v. JMS Dev. Corp., 78 F.3d

1523, 1531 (11th Cir.1996) (quoting 11A Charles Alan Wright, Arthur R. Miller


4840-4804-1947.1
                                       16

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 16 of 18 PageID #: 182
& Mary Kay Kane, Federal Practice and Procedure § 2955 (2d ed.1995) An

injunction must “contain an operative command capable of enforcement.’ ” Id.

(quoting International Longshoremen's Ass'’n v. Philadelphia Marine Trade

Ass'’n, 389 U.S. 64, 73–74, 88 S.Ct. 201, 19 L.Ed.2d 236 (1967)). In Payne v.

Travenol Labs., Inc., 565 F.2d 895 (5th Cir.1978), the court invalidated an

injunction for failure to satisfy Rule 65(d)’s specificity requirement. That Court

reasoned that where the terms of the injunction are as general as the statute

itself, the injunction does no more than instruct a defendant to “obey the law.”

Id. at 898. A court is incapable of enforcing so broad and vague an injunction.

See Burton, 178 F.3d at 1200.

         As the Second Circuit explained in S.C. Johnson & Son, Inc. v. Clorox

Co., 241 F.3d 232, 240-41 (2d Cir. 2001):

         Under Rule 65(d), an injunction must be more specific than a simple
         command that the defendant obey the law. To comply with the
         specificity and clarity requirements, an injunction must be specific and
         definite enough to apprise those within its scope of the conduct that is
         being proscribed. This rule against broad, vague injunctions is designed
         to prevent uncertainty and confusion on the part of those to whom the
         injunction is directed, and to be sure ‘that the appellate court knows
         precisely what it is reviewing. (internal quotations omitted)

Because the only remedy the SEC seeks against CapWealth is legally

prohibited, its claims should be dismissed.2




2The requested injunction is also moot because, as the SEC is well aware, CapWealth
shut down its introducing broker-dealer in June 2018 and no longer receives any 12b-
1. (See Motion Ex. 3, pp. 2, 6)

4840-4804-1947.1
                                        17

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 17 of 18 PageID #: 183
                                CONCLUSION

         For the foregoing reasons, this Court should grant defendants’ Motion

to Dismiss for Failure to State a Claim in all respects.

                                        Respectfully submitted,


                                        s/ Eugene N. Bulso Jr.
                                        Eugene N. Bulso, Jr. (BPR No. 12005)
                                        BULSO PLC
                                        155 Franklin Rd., Suite 400
                                        Brentwood, TN 37027
                                        Tel: (615) 913-5135
                                        gbulso@bulso.com
                                        Attorneys for Defendants


                        CERTIFICATE OF SERVICE
I certify that the foregoing is being filed via the Court’s ECF system, which is
expected to deliver a copy by electronic means to the following on this 11th day
of February 2021:
         M. Graham Loomis
         Kristin W. Murnahan
         Securities and Exchange Commission
         Atlanta Regional Office
         950 East Paces Ferry Road, N.E.,
         Suite 900
         Atlanta, GA 30326-1382
         Attorneys for Plaintiff

                                               s/Eugene N. Bulso, Jr.
                                               Eugene N. Bulso, Jr.




4840-4804-1947.1
                                       18

Case 3:20-cv-01064 Document 15 Filed 02/11/21 Page 18 of 18 PageID #: 184
